IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JACOB LANCE : CIVIL ACTION
v. NO. 18-4933
MIDLAND CREDIT MANAGEMENT 0
INC., et al.
MEMORANDUM
KEARNEY, J. March 22, 2019

Jacob Lance signed a credit card account agreement with Synchrony Bank. The agreement
included a mandatory arbitration clause and class action waiver. Mr. Lance also agreed the bank
could sell its rights or duties under the agreement or the “account”, including rights to payments.
Mr. Lance defaulted on his payments. The bank sold “accounts” (including Mr. Lance’s account)
to Midland Funding LLC. The bank did not specifically sell its “rights or duties” to Midland
Funding. Upon obtaining the accounts, including rights to payments, Midland Funding’s agent
sent Mr. Lance a letter seeking to collect the credit card debt.

Mr. Lance now sues Midland Funding and its agent claiming the collection letter violates
the Fair Debt Collection Practices Act. Midland moves to compel arbitration under the F ederal
Arbitration Act arguing it purchased his “account” which automatically includes the bank’s rights
to compel arbitration. Mr. Lance concedes he agreed to arbitration with the bank. He disputes
agreeing to anyone else being allowed to compel arbitration. He also argues the assignment does
not include the bank’s rights to arbitrate. We disagree with him in part. He agreed to arbitrate his
disputes with the bank or whomever the bank sold its rights. But we have no basis to find, as a
matter of contract law, the bank sold its rights to arbitrate. It sold accounts, Absent evidence it

also sold the rights to arbitrate, Midland may not compel arbitration.

This is an issue of law requiring we initially interpret the use of the term “account” in the
Sale documents from the bank to Midland. Midland fails to provide us with law (including which
law may apply) or evidence which could allow us to find it purchased the right to compel
arbitration. After review of the presently undisputed facts, we today hold Synchrony Bank did not
assign the right to arbitrate to Midland Funding subject to further argument and possible evidence
clarifying possible ambiguity in the use of the term “account” in the assignment

I. Undisputed facts.

Jacob Lance opened a CareCredit Card account with Synchrony Bank on December 12,
2016l by signing a CareCredit Card Account Agreement (“Agreement).2 Mr. Lance used the
account for purchases but did not make payments3 Mr. Lance alleges the account is a debt
incurred for personal, family or household purposes4
The Agreement contained three provisions material to today’s issue: (l) an assignment
clause; (2) an arbitration clause; and (3) a class action waiver.5
T he assignment clause.
The assignment clause provides “We may sell, assign or transfer any or all of our rights or
duties under this Agreement or your account, including our rights to payments. We do not have to
give you prior notice of such action. You may not sell, assign or transfer any of your rights or
duties under this Agreement or your account.”6
T he arbitration clause.
The arbitration clause provides, in bolded, capitalized letters “Please read this section

carefully. lf you do not reject it, this section will apply to your account, and most disputes between

you and us will be subject to individual arbitration. This means that: (l) neither a court nor a jury

will resolve any such dispute; (2) you will not be able to participate in a class action or similar
proceeding; (3) less information will be available; and (4) appeal rights will be limited.”7

The arbitration clause described the type of claims subject to arbitration including, inter
alia: “If either you or we make a demand for arbitration, you and we must arbitrate any dispute or
claim between you or any other user of your account, and us, our affiliates, agents and/or providers
that accept the card or program sponsors it if relates to your account, except as noted below” and
“Notwithstanding any other language in this section, only a court, not an arbitrator, will decide
disputes about the validity, enforceability, coverage or scope of this section or any part thereof
(including, without limitation, the next paragraph of this section and/or sentence). However, any
dispute or argument that concerns the validity or enforceability of the Agreement as a whole is for
the arbitrator, not a court, to decide.”8

Class action waiver.

In bolded, capitalized letters, the Agreement provides “No Class Actions” stating “You
agree not to participate in a class, representative or private attorney general action against us in
court or arbitration Also, you may not bring claims against us on behalf of any accountholder
who is not a [sic] accountholder on your account, and you agree that only accountholders on your
account may be joined in a single arbitration with any claim you have.”9

The Agreement additionally provides the “Arbitration section” is governed by the Federal
Arbitration Act and Utah law applies “to the extent state law is relevant under the FAA.”10 The
Agreement further provides “[t]he arbitrator’s decision will be final and binding, except for any

appeal rights under the FAA. Any court with jurisdiction may enter judgment upon the arbitrator’s

award ssll

Bank defaults Mr. Lance’s account and then sells its “Accounts” to Midland.

On September 20, 2017, Synchrony Bank charged off Mr. Lance’s account with a balance
of $l,065.78.12 One month later, in October 2017, Synchrony Bank sold several accounts,
including Mr. Lance’s account, to Midland Funding LLC (“Midland Funding”).13 Midland Credit
Management, Inc. (“Midland Credit”) services the account for Midland Funding.14

On April 25, 2018, Midland Credit sent Mr. Lance a “collection letter” for the balance on
the account.15 Mr. Lance alleges the letter is false, deceptive, and misleading because Midland
Credit “place[d] ambiguous language” regarding three “discount” payment options “resulting
in multiple interpretations.”l(’ Mr. Lance alleges the third option is ambiguous “as to whether this
is a third settlement option or a path to full payment,” contending the third option “appears to be a
path to full payment, but after reading the statement that all three are discount options, the
consumer would reasonably believe that the item is a discount.”17 Mr. Lance contends this is a
material ambiguity “because it directly affects the consumer’s choice to pay the debt.”18

Mr. Lance further challenges a banner on the collection letter stating “We can’t change the
past, but we can help with your future.’719 Mr. Lance alleges this language implies by making a
payment on the debt, his “future will benefit” even though Midland Credit “does not intend any
benefit by this statement other than refraining from demanding immediate payment.”Z° Mr. Lance
alleges this statement leads the consumer to believe his future credit score will be improved and is
false.21

Mr. Lance seeks to certify a class of all Pennsylvania consumers who received the same
letter from Midland Credit “concerning debts for Synchrony Bank/Care Credit used primarily for

personal, household, or family purposes within one year prior to the filing” of the complaint for

violations of the Fair Debt Collection Practices Act (the “Act”).zz

II. Analysis

Midland moves to compel individual arbitration arguing (l) the Federal Arbitration Act
(“FAA”) mandates enforcement of the arbitration clause; (2) the arbitration clause is valid and
enforceable; (3) Mr. Lance’s claims are within the scope of the arbitration clause; (4) the arbitration
clause extends to Midland Funding as the assignee of the Agreement; and (5) Mr. Lance must
arbitrate his claims individually because he waived his right to a class action.23

Mr. Lance does not contest the validity of the arbitration clause and class Waiver clause in
the Agreement with Synchrony Bank. We are not addressing questions of fact as to whether Mr.
Lance knew he signed an agreement with these important clauses. He is not disputing Midland’s
right to seek payment. He instead argues Midland cannot enforce the arbitration and class waiver
clauses because the assignment involved only the Account and the right to collect, not the rights
to enforce arbitration, lf we disagree with him, he argues his claims are outside the scope of the
clause.

A. Given undisputed facts, we review the motion to compel under Rule 12(b)(6).

Before addressing the parties’ arguments, we must determine whether we review the
motion to compel arbitration under Federal Rule of Civil Procedure lZ(b)(6) or Rule 56. We are
guided by our Court of Appeals’ decision in Guidottz' v. Legal Helpers Debt Resolution, L.L.C.24
ln Guidottz', the Court of Appeals explained we should apply one of two standards to motions to
compel arbitration: “when it is apparent, based on the face of the complaint, and documents relied
upon in the complaint, that certain of a party’s claims are subject to an enforceable arbitration
clause, a motion to compel arbitration should be considered under a Rule lZ(b)(6) standard without
discovery’s delay.”25 “But if the complaint and its supporting documents are unclear regarding

the agreement to arbitrate, or if the plaintiff has responded to a motion to compel arbitration with

additional facts sufficient to place the agreement to arbitrate in issue, then the parties should be

entitled to discovery on the question of arbitrability before a court entertains further briefing on

[the] question.”26

Midland is silent on the standard, but asks in its reply brief for discovery “to the extent
[we] conclude [Mr. Lance’s] argument raises Sufficient doubt as to the arbitrability of this case.”27
Mr. Lance contends motions to compel arbitration are reviewed under the summary judgment
standard of Rule 5 6, but he does not cite our Court of Appeals’ Guidotti analysis.28

Although not specifically mentioned in his complaint, Mr. Lance’s claims arise from the
Agreement with Synchrony Bank. The challenged “collection letter” attached to the complaint
refers to Synchrony Bank as the original creditor, refers to Mr. Lance’s account number, and
Midland Funding as the current owner of the account. Mr. Lance does not dispute he opened the
account with Synchrony Bank or entered into an Agreement with it containing the arbitration
clause. He does not contest the validity of the Agreement or contest in any way the charged-off
amount. Instead, Mr. Lance argues he did not agree to arbitrate with Midland Funding because
Synchrony Bank did not assign its right to arbitration to Midland Funding. He continues to argue
even if Midland Funding could enforce the arbitration clause, Mr. Lance’s claims under the Act
are outside the scope of the arbitration clause.

Mr. Lance cites only to the language of the Agreement and the Bill of Sale between
Synchrony Bank and Midland Funding, arguing those documents support his position the
Agreement is unenforceable He does not ask for discovery. Mr. Lance concedes there is an
authentic arbitration provision but it is unenforceable by Midland Funding. The issue requires we
interpret the assignment language between Synchrony Bank and Midland Funding. We

accordingly apply the Rule lZ(b)(6) standard to Defendants’ Motion to compel.zg

When considering a motion to dismiss “[w]e accept as true all allegations in the plaintiffs
complaint as well as all reasonable inferences that can be drawn from them, and we construe them
in a light most favorable to the non-movant.”30 “The test in reviewing a motion to dismiss for
failure to state a claim under Rule 12(b)(6) is whether, under any ‘plausible’ reading of the
pleadings, the plaintiff would be entitled to relief.”31

B. There is no legal basis to now find Midland purchased Synchrony Bank’s rights
to compel arbitration,

Section l of the FAA “reflects the ‘national policy favoring [arbitration] and place[s]
arbitration agreements on equal footing with all other contracts.”’32 Section 2 of the FAA provides
“[a] written provision in any ... contract evidencing a transaction involving commerce to settle by
arbitration a controversy thereafter arising out of such contract shall be valid, irrevocable, and
enforceable, save upon such grounds as exist at law or in equity for the revocation of any
contract.”33 Section 3 of the FAA requires we stay an action “upon being satisfied that the issue
involved in such suit or proceeding is referable to arbitration under” an agreement in writing to
arbitrate “until such arbitration has been had in accordance with the terms of the agreement.”34
Section 4 of the FAA provides “[a] party aggrieved by the alleged failure, neglect, or refusal of
another to arbitrate under a written agreement for arbitration may petition any United States district
court for an order directing that such arbitration proceed in the manner provided for in such
agreement.”35

Before compelling an unwilling party to arbitrate, we must determine whether “(l) there is
an agreement to arbitrate and (2) the dispute at issue falls within the scope of that agreement.”36
When making this determination, “there is a presumption in favor of arbitrability” and we “look

to ordinary state law principles of contract formation.”37

Midland argues the express terms of the Agreement require mandatory individual
arbitration, the arbitration clause is valid and enforceable, and the arbitration clause extends to
Midland Funding as the assignee of the Agreement. Mr. Lance does not appear to contest the
validity of an arbitration agreement with Synchrony Bank. He argues he did not agree to arbitrate
with Midland Funding, and Synchrony Bank did not assign the right to arbitration to Midland
Funding. Thus, our analysis focuses on whether Synchrony Bank assigned the right to arbitration
to Midland Funding.

Did Mr. Lance agree to arbitrate with Midland Funding?

Under the Agreement, claims subject to arbitration are defined as “any dispute or claim,”
and further provide “[ilf either you or we make a demand for arbitration, you and we must arbitrate
any dispute or claim between you or any other user of your account, and us, our affiliates, agents
and/or providers that accept the card or program sponsors if it relates to your account, except as
noted below.”38 The Agreement defines “you” as the “accountholder” and defines the terms “‘we,’
‘us’ or ‘our”’ as Synchrony Bank.39

Mr. Lance does not contest he is included in the term “you”; he argues only Synchrony
Bank is included in the term “we, us or our” and neither the arbitration clause itself nor the
Agreement provide any mention of “assignees” or allows assignees to make a demand for
arbitration, Midland argues the Agreement contains a broad assignment clause providing
Synchrony Bank “may sell, assign or transfer any or all of our rights or duties under this Agreement
or your account, including our rights to payments. ....”4°

Mr. Lance argues the United States Court of Appeals for the Tenth Circuit recently
analyzed a similar arbitration provision and held a non~party to an agreement could not invoke

arbitration, In Cavlovic v. J.C. Penney Corp., plaintiff brought a class action complaint against

J.C. Penney alleging violations of state consumer protection laws. 41 J.C. Penney moved to compel
arbitration, J.C. Penney argued a credit card agreement between plaintiff and GE Capital Retail
Bank, the card issuer of a J.C. Penney-branded credit card, required plaintiff to arbitrate her
claims.42 The arbitration clause in the agreement between plaintiff and GE Capital Retail provided
“[i]f either you or we make a demand for arbitration, you and we must arbitrate any dispute or
claim between you and any other user of your account, and us, our affiliates, agents and/or J.C.
Penney Corporation, Inc. if it relates to your account, except as noted below ....”43

The court of appeals, affirming the district court, held the arbitration provision in the
agreement between plaintiff and GE Capital did not provide for a third-party demand for arbitration
as evidenced by the parties’ intent from the agreement only “you” (plaintiff`) or “we” (GE Capital)
can demand arbitration.44 Cavlovz'c is distinguishable because, as the court noted, J.C. Penney is
not a party to the agreement. Here, Midland argues it is a party to the Agreement by virtue of
Synchrony Bank’s assignment and thus “stands in the shoes” of Synchrony Bank which, as a party
to the Agreement, has the right to demand arbitration of Mr. Lance. We find Cavlovic
distinguishable on its facts and not relevant to our analysis here.

Mr. Lance cites a decision from the United States District Court for the District of New
Jersey granting Midland Credit’s motion to compel arbitration under a cardholder agreement
between plaintiff and Credit One Bank, N.A.45 In Harris, plaintiffs cardholder agreement defined
Credit One to include “its successors or assigns.” Credit One later sold plaintiffs account to
another entity which in turn sold the account to Midland Funding. Midland Funding referred to
matter to its servicer, Midland Credit, which attempted to collect on plaintiffs outstanding Credit

One account, Plaintiff alleged Midland violated the Act and Midland Credit moved for arbitration

The district court found the language of the agreement defined Credit One to include its
successors and assigns and included a provision all claims subject to arbitration “include not only
Claims that related directly to us, a parent company, affiliated company, and any predecessors and
successors.”46 The court concluded Midland Funding “stepped into the shoes of Credit One and
is entitled to enforce the arbitration agreement” and, because Midland Credit is Midland’s Funding
affiliate, it is also entitled to enforce the arbitration agreement.47

Mr. Lance argues Harris is distinguishable because his arbitration clause does not provide
for assignees of Synchrony Bank to invoke arbitration. Midland argues the omission of
“successors and assigns” from the Agreement is “irrelevant given the broad assignment provision
in the Agreement” allowing Synchrony to “sell, assign or transfer any or all of our rights or duties
under this Agreement or your account ....”

We agree with Midland. Mr. Lance agreed Synchrony Bank could sell its rights. This
agreement includes the right for the purchaser of this right to enforce it. The rights include, under
any definition, the right to arbitration under the agreement

Did Midland buy Synchrony Bank ’s right to arbitration when it bought Accounts?

Mr. Lance alternatively argues there are no documents to support Midland’s argument of
assuming all rights under the Agreement, including the right to invoke arbitration, Mr. Lance
argues Synchrony Bank sold only his account and the right to collect on the account, not an
assignment of the right to arbitration, pointing to the Bill of Sale between Synchrony Bank and
Midland Funding.

The Bill of Sale confirming Synchrony’s assignment of Mr. Lance’s “Account” to Midland
Funding is a two paragraph document providing: “For value received and in further consideration

of the mutual covenants and conditions set forth in the Forward Flow Accounts Purchase

10

Agreement (the “Agreement”), dated as of the 4th day of August, 2017 by and between Synchrony
Bank ... (collectively “Seller”)and Midland Funding LLC (“Buyer”), Seller hereby transfers, sells,
conveys, grants, and delivers to Buyer, its successors and assigns, without recourse except as set
forth in the Agreement, the Accounts set forth in the Notification Files, delivered by Seller to
Buyer on October 22, 2017, and as further described in the Agreement. Capitalized terms not
defined herein shall have the definition ascribed in the Agreement.”48 Notably, “Accounts” is
capitalized, not defined in the Bill of Sale, so we should turn to the “Forward Flow Accounts
Purchase Agreement” for its definition

Midland asks us to interpret “Accounts” as including the right to compel arbitration
Midland has not provided the “Forward Flow Accounts Purchase Agreement” or the “Notification
Files” referenced in the Bill of Sale or a document defining “Accounts.” We have only Mr.
Mulcahy’s Affidavit swearing Mr. Lance’s account is included within the portfolio of accounts
Synchrony Bank sold to Midland Funding.49 We do not challenge his sworn statement. But the
question is different. We agree Midland Funding bought Mr. Lance’s account. The question is
whether it bought the right to arbitration

On its face, one may conclude “Account” covers the rights to arbitration as a matter of
common sense. But we face an Agreement and Bill of Sale which possibly uses the term “account”
differently. “Account” is not defined in the Agreement or the Bill of Sale. “Account” is defined
in the “Forward Flow Accounts Purchase Agreement.” Mr. Lance contends the Bill of Sale did
not convey the right to demand arbitration, but only sold the “Account” and right to collect on the
account as a receivable. Midland argues the Bill of Sale “clearly refers to” the “Forward Flow
Accounts Purchase Agreement” - a document Midland Funding fails to provide us - and states

Synchrony Bank assigned to Midland Funding “the Accounts as set forth in the Notification Files”

ll

- another document we do not have in the record. Midland argues this shows Synchrony Bank
assigned accounts, not receivables.

Mr. Lance cites Garcz'a v, Midland Funding, LLC, a 2017 decision from the United States
District Court for the District of New Jersey to support his argument Synchrony Bank sold only
its receivables, not its right to arbitration50 He argues Synchrony Bank’s sale of “accounts” like
its sale of “receivables” in Garcz'a proves it can sell certain rights but not all. In Garcia, the
plaintiff brought a class action against Midland Funding for alleged violations of the Act. Midland
Funding alleged plaintiff owed money on a Lowe’s credit card account from Synchrony Bank. In
its motion to compel arbitration, Midland Funding attached an affidavit from a representative of
Synchrony Bank swearing plaintiffs original account agreement contained an arbitration
provision Midland Funding argued a “Forward Flow Receivables Purchase Agreement” fully
conveyed Synchrony Bank’s ownership of plaintiffs credit account to it, acquiring all rights to
plaintiffs account including the right to arbitration51 In response, plaintiff argued the Forward
Flow Receivables Purchase Agreement conveyed only the accounts receivables, not the entire
credit card accounts or the accounts agreement, and Synchrony Bank did not transfer all its rights
associated with the account.52

The district court found the agreement between Synchrony Bank and Midland Funding in
Garcia “did not clearly convey the right to demand individual arbitration.”53 The district court
focused on the language of the agreement providing separate definitions for “account” and
“receivable” and found Midland Funding acquired the right to collect receivables but the
agreement, on its face, did not convey the broad right to compel arbitration for “any dispute or

claim” relating to plaintiff s account and denied Midland Funding’s motion to compel arbitration54

12

Mr. Lance argues Midland, like it did in Garcia, attempts to invoke an arbitration
agreement without having the right to do so and points to Midland’s failure to provide the relevant
Purchase and Sale Agreement between it and Synchrony Bank. Without this document, Mr. Lance
argues, “the current acquisition rights are unclear.”55 Mr. Lance further argues the Bill of Sale and
Affidavit of Sale attached to Midland’s motion do not, on their face, convey the right to arbitration

Midland distinguishes Garcz'a by arguing the plain language of the agreement between it
and Synchrony Bank showed it only acquired “receivables” rather than “accounts” making Garcia
factually inapposite. Midland argues here the Bill of Sale “clearly refers” to a “Forward Flow
Accounts Purchase Agreement” assigning to it “the Accounts” in the “Notification files.”
Midland also points to the Affidavit of Sale of Account by Original Creditor attached to Mr.
Mulcahy’s Affidavit.56 In the Affidavit, Paola Medina, Media Representative of Synchrony Bank,
swears on October 22, 2017, Synchrony Bank “sold a pool of charge-off accounts (the Accounts)
by a Purchase and Sale Agreement and a Bill of Sale to Midland Funding LLC” and, as part of the
“sale of Accounts, electronic records and other records were transferred on individual Accounts to
the debt buyer.”57

Again Midland did not provide us with the “Forward Flow Accounts Purchase Agreement,”
the “Notification Files,” or the “Purchase and Sale Agreement” referred to by Ms. Medina’s
Affidavit. The court in Garcia appears to have had in the record the “Forward Flow Receivables
Purchase Agreement.”

Midland seems to miss the argument. We have no document defining “Account” as the
term is used in the Bill of Sale and cannot determine whether Synchrony Bank intended to convey
all of its rights under its Agreement with Mr. Lance, including the right to arbitration, We have

only the Bill of Sale stating Synchrony Bank “hereby transfers, sells, conveys, grants, and delivers

13

to [Midland Funding], its successors and assigns, without recourse except as set forth in the
[Forward Flow Accounts Purchase Agreement], the Accounts as set forth in the Notification Files

The absence of a definition for “Account” in the Bill of Sale is highlighted by the use of
the term “account” in the Agreement signed by Mr. Lance. Mr. Lance agreed Synchrony Bank
“may sell, assign or transfer any or all of our rights or duties under this Agreement or your account,
including our rights to payments ....” By separating “rights” from “account”, Synchrony Bank
may be describing two different assets.

Synchrony Bank and Midland Funding could have clearly stated the assignment intended
to “sell, assign or transfer” its “rights or duties” including the right to arbitration and Mr. Lance’s
account, but the Bill of Sale does not include this straightforward language Perhaps such language
is contained in the “Forward Flow Accounts Purchase Agreement.” Midland simply concludes,
without citation to case law, including Utah law as applicable under the Agreement, because
Synchrony Bank sold the “Account” to Midland Funding, it acquired all rights under the
Agreement, including the right to arbitration

The ambiguity is deepened by other language in the Agreement signed by Mr. Lance, The
arbitration clause warns Mr. Lance if he does not reject the arbitration clause “this section will
apply to your account” and description of the type of claims subject to arbitration include, inter
alia, “If either you or we make a demand for arbitration, you and we must arbitrate any dispute or
claim between you or any other user of your account, and us, our affiliates, agents and/or providers
that accept the card or program sponsors it if relates to your account, except as noted below.” This
language, coupled With the language of the assignment clause, deepens an ambiguity as to whether

Synchrony Bank’s right to arbitration is included in the “Accounts” it sold to Midland Funding.

14

On the present record, we cannot find the word “Account” in the Bill of Sale between
Synchrony Bank and Midland Funding automatically includes all “rights and duties” under the
Agreement With Mr. Lance. We will extend discovery to allow the parties to explore this issue
which presently appears, at best, to be ambiguous. But as Midland has yet to show its assigned
rights include Mr. Lance’s admitted agreement to arbitrate with Synchrony Bank or its assignee,
we cannot today compel arbitration

III. Conclusion

Mr. Lance admittedly agreed Synchrony Bank could sell all of its “rights and duties” and
his account. Mr. Lance admittedly agreed to arbitrate a dispute With Synchrony Bank and, if
Synchrony Bank sold all of its “rights”, to arbitrate a dispute with the purchaser of this right. But
we have no basis today to find Synchrony Bank sold its “rights”, including the right to arbitrate,
when it sold its “Accounts” to Midland Funding in a Bill of Sale. We are not reviewing a question
of whether Mr. Lance agreed to arbitrate We are instead reviewing Whether Synchrony Bank’s
assignment of its “Accounts” includes the separate “rights” to arbitrate. Midland needs to show
us what it purchased As of today, it has not done so. We will not simply presume the word
“Accounts” includes “rights”, including the right to compel arbitration, when Synchrony Bank

used both terms in describing its ability to assign both “rights” and “Accounts.”

 

1 Stipulation of Facts at 11 4 (ECF Doc. No. 13).
2 Affidavit of Joline White at 1[ 6 (ECF Doc. No. 14-2).

3 Affidavit of Joline White at 1[ 7 (ECF Doc. No. 14-2); Affidavit of Sean Mulcahy at 1[ 13 (ECF
Doc. No. 14-3).

4 Complaint at 1[ 8 (ECF Doc. No. 1).

15

 

5 ECF Doc. No. 14-2 at 7. The Court uses the pagination assigned to the document by the CM/ECF
docketing system.

6 Ia'. (emphasis supplied).

7 Ia'. (emphasis supplied).

3 Id. (emphasis supplied).

9 Id.

10 Id_

11 Id

12 Stipulation of Facts at 11 6 (ECF Doc. No. 13).

13 Affidavit of Joline White at 11 10 (ECF Doc. No. 14-2); Affidavit of Sean Mulcahy at 1111 3, 6
(ECF Doc. No. 14-3).

14 Affidavit of Sean Mulcahy at 11 3 (ECF Doc. No. 14-3); Stipulation of Facts at 11 7 (ECF Doc.
No. 13). Mr. Lance alleges Midland Funding is the parent of Midland Credit, both are debt
collectors, and Midland Funding is vicariously liable for Midland Credit’s collection letter.
Complaint at 11 21 (ECF Doc. No. 1). We generally refer to Midland Funding and Midland Credit
collectively as “Midland.”

15 Complaint at 1111 7, 10 (ECF Doc. No. 1).

16 Id. at 1111 9-20.

17 Id. at 11 12.

18 Ia'. at 11 13.

19 Ia'. at 11 14.

20 Id. at 11 15.

21Ia'. at 1111 16-20.

22 15 U.S.C. § 1692 et seq.

23 ECF Doc. No. 14-1.

24 716 F.3d 764 (3d Cir. 2013).

16

 

25 Id. at 776 (alterations and citation omitted).
26 Id. (altemations omitted).
27 ECF Doc. No. 14-1; ECF Doc. No. 18 at 7.

23 ECF Doc. No. 17. The Midland Defendants filed a reply brief, but do not respond to Mr. Lance’s
assertion a Rule 56 standard applies. See ECF Doc. No. 18.

29 Brown v. Firstsource Advantage, LLC, No. 17-5760, 2019 WL 568935, *1-*2 (E.D. Pa. Feb.
12, 2019); Silfee v. Auto. Data Processing, Inc., 696 F.App’x 576, 578 (3d Cir. 2017).

30 Tatis v. Allied Interstate, LLC, 882 F.3d 422, 426 (3d Cir. 2018) (quoting Sheridan v. NGK
Metals Corp., 609 F.3d 239, 262 n27 (3d Cir. 2010)).

31 Guidotti, 716 F.3d at 772 (citing Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

32 MacDonald v. CashCall, Inc., 883 F.3d 220, 226 (3d Cir. 2018) (quoting Hall St. Assoc., LLC
v. Mattel, Inc., 552 U.S. 576, 581 (2008)).

33 9 U.s.C. § 2.

341d. at § 3.

35 Id. at § 4. Our Court of Appeals’ recent decision in Egan v. Live Nation Worldwide, Inc., No.
18-1794, 2019 WL 1057410 (3d Cir. Mar. 6, 2019) is helpful in distinguishing this dispute over
language in an assignment clause compared to a dispute over whether the parties agreed to
arbitrate In Egan, the parties disputed whether defendant’s website contained an arbitration
provision and disputed the weight of other evidence including the authenticity of a document raised
sua sponte by the district court, Applying a summary judgment standard given the disputed facts,
the district court denied the motion to compel arbitration because defendant had not met its burden
to prove the parties agreed to arbitration Our Court of Appeals vacated the district court’s denial
of defendant’s motion to compel arbitration finding factual disputes over the existence of an
arbitration agreement and remanded it for a trial on whether the parties agreed to arbitrate We do
not have the same situation here Mr. Lance does not dispute his Agreement contains an arbitration
clause; he disputes whether Synchrony Bank assigned its rights to arbitration to Midland Funding.

36 ACE Am. Ins. Co. v. Guerrz'ero, 738 F.App’x 72, 77 (3d Cir. 2018) (quoting Century Indem. Co.
v. Certain Underwriters at Lloyd ’s London, 584 F.3d 513, 523 (3d Cir. 2009)). Because we cannot
determine whether Synchrony Bank assigned its rights to arbitration, we need not address the
second question

37 Clymer v. Jetro Cash and Carry Enter., 334 F.Supp. 3d 683, 690 (E.D. Pa. 2018) (citing Trippe
Mfg. Co. v. Niles Audio Corp., 401 F.3d 529, 532 (3d Cir. 2005); Kirleis v. Dickie, McCamey &
Chilcote, P.C., 560 F.3d 156, 160 (3d Cir. 2009); Alexander v. Anthony Int’l, L.P., 341 F.3d 256,
264 (3d Cir. 2003)). Here, the Agreement between Mr. Lance and Synchrony Bank contains a

17

 

choice of law provision applying Utah law “to the extent state law is relevant under the FAA.” See
ECF Doc. No. 14-2 at 7.

38 ECF Doc. No. 14-2 at 7 (emphasis added).

39 Id

40 Id

41884 F.3d 1051 (10111 Cir. 2018).

42 Id. at 1054.

43 Id. a11057.

44 Id. at 1057-58.

43 Harris v. Midland Credit Mgrnt., No. 15-4453, 2016 WL 475349 (D.N.J. Feb. 8, 2016).

46 Id. at * 2.

471d

48 ECF Doc. No. 14-3 at 7. The Court uses the pagination assigned to the document by the CM/ECF
docketing system. The Bill of Sale is attached to the Affidavit of Sean Mulcahy supporting
Midland’s Motion. See ECF Doc. No. 14-3.

43 See Mulcahy Afndavir ar 11 10, ECF Doc. NO. 14-3 a13.

30 No. 15-6119, 2017 WL 1807563 (D.N.J. May 5, 2017).

31 Id. at *3.

521d_

53 Id_

54 Id_

33 ECF Doc. No. 17 at 5.

36 ECF Doc. No. 14-3 at 9.

57 Id

18

